Title: From John Adams to Samuel Dexter, 13 August 1800
From: Adams, John
To: Dexter, Samuel



Dear Sir
Quincy August 13th 1800

Last night I received your favor of the 4th, & have read the inclosures, all which I return to you. I will not object to the appointment of Mr. Foncin as one of the three—but I will not appoint him first as long as Barron lives. If you can find another American mathematician better than Barron it is well—if not we will appoint him first teacher.—I am well satisfied, with the recommendation of Col. David Vance and willing to appoint him, but I wish you to ask the opinion of Mr. Wolcott. In all business, which involves expence, I love to consult the Secretary of the Treasury. My opinion is clear in favor of one commissioner, rather than three & Vance will be enough I need say nothing about bloody fellow Mr. McHenry or Mr. Sevier if we have but one. Would it be worth while to write to Presidents Willard, Dwight Smith Ewing &c to enquire after young mathematicians?
I am Sir with cordial esteem
